Title: John Adams to Abigail Adams, 10 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feby. 10. 1777
     
     Yesterday, I took a long Walk with our Secretary Mr. Thompson to a Place called Fells Point, a remarkable Piece of Ground about a mile from the Town of Baltimore. It is a Kind of Peninsula which runs out into the Harbour, and forms a Bason before the Town. This Bason, within thirty Years, was deep enough for large Tobacco ships to ride in, but since that Time has filled up ten Feet, so that none but small light Vessells can now come in. Between the Town and the Point We pass a Bridge over a small run of Water which empties itself into the Bason, and is the only Stream which runs into it and is quite insufficient to float away the Earth which every year runs into the Bason from the dirty streets of the Town and the neighbouring Hills and fields.
     There are four Men of War just entered Cheasapeak Bay, which makes it difficult for Vessells to go out, and indeed has occasioned an Embargo to be laid here for the present. Your Uncle has two Vessells here, both detained—one is now employed as a Transport for a little While. These Men of War will disappoint you of your Barrell of flour. Your Uncle’s Vessells would sell very well here. Hardens would fetch 800 Pounds of this Money.
    